Citation Nr: 1746490	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-19 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1. Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

2. Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3. Entitlement to service connection for erectile dysfunction as secondary to prostate cancer.

4. Entitlement to service connection for incontinence as secondary to prostate cancer.



ORDER

Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure is denied.

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure is granted.

Entitlement to service connection for erectile dysfunction as secondary to prostate cancer is granted.

Entitlement to service connection for incontinence as secondary to prostate cancer is granted.


FINDINGS OF FACT

1. The preponderance of the evidence reflects that the Veteran does not have Parkinson's disease.

2. Resolving reasonable doubt in the Veteran's favor, the Veteran is presumed to have been exposed to herbicide agents in service.  The Veteran's prostate cancer is presumptively related to in-service herbicide agent exposure.

3. The Veteran's erectile dysfunction is related to his service-connected right prostate cancer.

4. The Veteran's incontinence is related to his service-connected right prostate cancer.



CONCLUSIONS OF LAW

1. The criteria for service connection for Parkinson's disease have not been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2016).

2. The criteria for presumptive service connection for entitlement to service connection for prostate cancer, to include exposure to herbicide exposure have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2016).

3. The criteria for service connection for erectile dysfunction have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2016).

4. The criteria for service connection for incontinence have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from April 1972 until April 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the November 2010 rating decision of the VA Regional Office (RO) in White River Junction, Vermont. 

In September 2012, the Veteran testified at a Travel Board Hearing in White River Junction, Vermont before the undersigned. A transcript of the hearing has been associated with the claims file.

The issues were remanded in July 2014 for further development.

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for Parkinson's disease to include as due to herbicide exposure.

The Veteran contends that he has Parkinson's disease related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The question for the Board is whether the Veteran has Parkinson's disease that is etiologically related to, or aggravated by, an in-service disease or injury.   

The Board finds that competent, credible, and probative evidence is against a finding that the Veteran has Parkinson's disease related to his military service.

The Veteran's service treatment records (STRs) do not reflect a diagnosis of, or treatment for Parkinson's disease.

The Veteran was afforded a VA medical examination in October 2016. The examiner concluded that the Veteran's claimed condition of Parkinson's disease is less likely than not incurred in or caused by the claimed in-service injury, event, or illness. The examiner explained the Veteran does not have a diagnosis of Parkinson's disease. The examiner noted that the medical evidence is silent for symptomatology or diagnosis of or treatment for Parkinson's disease during or following military service up to and including the October 2016 medical examination. Additionally, the examiner explained that the Veteran does not manifest the cardinal symptoms of Parkinson's disease such as: resting; supinator/pronator tremor; cogwheel rigidity; bradykinesia; postural instability; hypomania; decreased blink frequency; or festinating gait.

Based on the above, the Board finds service connection for Parkinson's disease is not warranted as the Veteran has not been found to have the disability.

The Board notes that the Veteran may sincerely believe that he has Parkinson's disease causally related to active service. However; the most probative clinical etiology opinion with regard to the Veteran's claimed condition is against such a finding. The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability. Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexity of Parkinson's disease for VA purposes. The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2016), but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

The Veteran contends that he was exposed to herbicides while assigned to the USS Coral Sea, which resulted in him having prostate cancer.

If a Veteran was exposed to an "herbicide agent," such as Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam from January 9, 1962, to May 7, 1975, then, absent affirmative evidence to the contrary, certain diseases, including prostate cancer, will be presumptively service connected even if there is no record of the disease in service.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

The question for the Board is whether the Veteran was presumptively exposed to herbicide agents in service.

The Board resolves reasonable doubt to find that the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicide agents during that service.  

The Veteran contends and the claims folder reflects that he had service aboard the USS Coral Sea. Notably, the claims folder reflects that the USS Coral Sea was the Veteran's last duty assignment.

A September 2016 Joint Services Records Research Center (JSSRC) memorandum, noted the USS Coral Sea as operating in the deep waters off of Vietnam during the Veteran's service aboard the naval vessel.

According to 38 CFR § 3.307(a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975.  This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam. However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore. Here, the claims folder reflects that the Veteran was aboard a ship that had service in the deep waters of Vietnam. Additionally, the Board has previously found the Veteran's testimony that he went ashore (Vietnam) on supply runs to be credible. (See Hearing Transcript page 5-6).  As the competent credible evidence reflects that the Veteran served on the ground or in the inland waterways, it is presumed that he had exposure to Agent Orange.

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including prostate cancer, even if there is no record of such disease during service, so long as the condition has manifested to a degree of 10 percent or more. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

The claims folder reflects that the Veteran being diagnosed with prostate cancer and undergoing a prostatectomy in July 2003, making the condition compensably disabling under the criteria contained in Diagnostic Code 7528. 38 C.F.R. § 4.115; see May 2010 private medical letter. As such, service connection is warranted for prostate cancer on a presumptive basis.

Entitlement to service connection for erectile dysfunction and incontinence as secondary to prostate cancer.

The Veteran contends that he has erectile dysfunction and incontinence related to his service-connected prostate cancer.

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The question for the Board is whether the Veteran's current diagnosis of an erectile dysfunction and incontinence are caused or aggravated by his service-connected prostate cancer.

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's erectile dysfunction and incontinence are caused by his service-connected prostate cancer.

In the May 2010 private medical letter, the Veteran's treating physician concluded that the Veteran has erectile dysfunction and incontinence as a result of his service-connected acoustic prostate cancer treatment. Additionally, an August 2010 VA medical examination noted the Veteran with erectile dysfunction and incontinence as a residual of his prostate cancer.

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for erectile dysfunction and incontinence and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for erectile dysfunction and incontinence is granted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]

Department of Veterans Affairs


